DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.
Priority
This application is a 371 of PCT/EP2018/060316 filed April 23, 2018, which claims foreign priority to FINLAND publication No. 20175561 filed June 15, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 31, 2022 in which Claims 1, 2, 4-19 and 21-25 are cancelled and Claim 26 is amended to change the breadth of the claims.  Claims 3, 20 and 26-41 are pending in the instant application, which will be examined on the merits herein.
 
REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see page 2, 1st paragraph of the Remarks filed March 31, 2022 regarding the rejection of Claims 2, 4-8, 13, 15, 19, 21-23 and 25 have been fully considered and are persuasive. The rejection of Claims 2, 4-8, 13, 15, 19, 21-23 and 25 under 35 U.S.C. 103 as being unpatentable over Miller (US Patent No. 4,020,216) in view of Hashimoto (US Publication No. 2009/0018326 A1) and Wang et al (2011/0152818 A1) has been withdrawn in view of the cancelation of Claims 2, 4-8, 13, 15, 19, 21-23 and 25.
Applicant's arguments, see page 2, 1st paragraph of the Remarks filed March 31, 2022 regarding the rejection of Claims 10, 11, 15 and 24 have been fully considered and are persuasive. The rejection of Claims 10, 11, 15 and 24 under 35 U.S.C. 103 as being unpatentable over Miller (US Patent No. 4,020,216) in view of Hashimoto (US Publication No. 2009/0018326 A1) and Wang et al (2011/0152818 A1) as applied to Claims 2, 4-8, 13, 15, 19, 22, 23 and 25 above, and further in view of Kobayashi et al (US Patent No. 5,914,188) has been withdrawn in view of the cancelation of Claims 10, 11, 15 and 24.

Claims 3, 20 and 26-41 are allowed.

	The following is an examiner’s statement of reasons for allowance: The Makoto et al publication, WO 2014119657 A1, is representative of the closest prior art of record,  which discloses cellulose type resin composition, which comprises a cellulose-based resin (X) that may be selected as, for example, an acylated cellulose such as cellulose acetate propionate or cellulose acetate butyrate, a grafted cellulose in which a long chain organic group such as cardanol or a derivative thereof is bonded to cellulose or acylated cellulose can be mentioned.  However, the Makoto et al publication does not disclose a cellulose base composition that comprises a cellulose acetate butyrate in an amount of 10 to 80 weight-%, a cellulose acetate propionate in an amount of 10 to 80 weight-% and a tall oil fatty acid ester in an amount of 5 to 50 weight-%, based on the total weight of the composition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623